AlleN, J.
The error in the position of the defendants is in failing to distinguish between the regulation and control of telephone companies, *300which., as to individuals and corporations, are committed by statute to the Corporation Commission (Rev., sec. 1096, chap. 966, Laws 1907), whether exclusively so or not we need not say, and the refusal to perform a duty to the plaintiff, arising upon facts that are established.
If the duty exists upon the facts found, there is nothing for the Corporation Commission to hear and investigate, and it only remains for the courts to compel performance of the duty.
The question was considered in Godwin v. Telephone Co., 136 N. C., 259, prior to the amendment of 1907, it is true, but when, as said in the opinion, telephone companies were placed by the Corporation Commission Act “on the same footing as to public uses as railroads,” and it was then held that telephone companies, serving the public, must discharge their duties impartially and without discrimination, and that the writ of mandamus issued by the courts was the proper remedy to enforce the performance of the duty.
The Court declares the doctrine as follows: “A mandamus lies to compel a telephone company to place telephones and furnish telephonic facilities without discrimination for those who will pay for the same and abide' the reasonable regulations of the company. This is well settled. S. v. Telephone Co., 52 Am. Rep., 404; Am. and Eng. Ency. (2d Ed.), 1022; 19 ib., 877; Joyce on Electric Law, sec. 1036, and numerous cases cited by all these. In Telegraph Co. v. Telephone Co., 61 Vt., 241, 5 L. R. A., 15 Am. St. Rep., 893; s. c., 3 Am. Elec. Cases, at p. 435, it is said: ‘A telephonic system is simply for the transmission of intelligence and news. It is, perhaps, in a limited sense, and yet in a strict sense, a common carrier. It must be equal in its dealings with all.’ That case cited many authorities, which are, indeed, uniform, that the telephone business, like all other services fixed with public use, must be operated without discrimination, affording (equal rights to all, special privileges to none). ‘Telephones are public vehicles of intelligence, and they who own or control them can no more refuse to perform impartially the functions that they have assumed to discharge than a railway company, as a common carrier, can rightfully refuse to perform its duty to the public,’ is said in Telephone Co. v. Telegraph Co., 66 Md., 399, at p. 414; 59 Am. Rep., 167, which is another very instructive and well-reasoned case upon the same subject. Telephone companies are placed by our Corporation Act on the same footing, as to public uses, as railroads and telegraphs.”
This case was approved in Telephone Co. v. Telephone Co., 159 N. C., 16, decided after the amendments of 1907, and the jurisdiction to enforce performance of a duty by mandamus was recognized and exercised.
The Court says, in the latter case, of the duty and the remedy: “It is very generally recognized that a telephone company acting under a *301quasi public franchise, is properly classified among the public-service corporations, and as such is subject to public regulation and reasonable control, and is required to afford its service at uniform and reasonable rates and without discrimination among its subscribers and patrons for like service under the same or substantially similar conditions. Godwin v. Telephone Co., 136 N. C., 258. . . . In regard to the form of remedy available where, as in this State, the same court is vested with both legal and equitable jurisdiction,, there is very little differenc in its practical results between proceedings in mandamus and by mandatory injunction, the former being permissible when the action is to enforce performance of duties existent for the benefit of the public, and the latter being confined usually to causes of an equitable nature and in the enforcement of rights which solely concern individuals. High on Injunctions (4th Ed.), sec. 2. Owing to the public interests involved, in controversies of this, character, it is generally held that mandamus may be properly resorted to. Godwin v. Telephone Co., supra; Commercial Union v. Telephone Co., supra; Mahan v. Telephone Co., 132 Md., 242; Yancy v. Telephone Co., 81 Ark., 486.”
These authorities are decisive against the defendants.
Aifirmed.